Title: From Thomas Jefferson to James Oldham, 16 November 1805
From: Jefferson, Thomas
To: Oldham, James


                  
                     Sir 
                     
                     Washington Nov. 16. 05.
                  
                  I inclose you mr Andrews’ reciept for 174D.18c paid him on your account. mr Poype having obtained from mr Montgolfier the inventor of the Hydraulic ram permission to use his patent right to the advantage of mr Poype who has need of it, I do not think myself at liberty to make any communication of it’s construction to his prejudice. on the same ground I have not put to use yet the one he permitted me to have made from his model. I understood there would be a subscription in Richmond for employing mr Poype in the setting up a number of them, which will give to the city the benefit of the construction. I think to use it myself for watering hill sides from the stream at the foot. to what extent they may be adequate to this can be known only from experience. Accept my best wishes.
                  
                     Th: Jefferson 
                     
                  
               